DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on August 6, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. U.S. Pub. No. 2019/0089047, in view of Olsson U.S. Pub. No. 2009/0289858.

Regarding claim 1, Hara in figures 1-4 discloses a multiband antenna comprising: a radiating conductor (G1 of radiating layer 20) including a rectangular-shaped first slit (SL1) extending along a second axis direction (X axis in Fig. 1) of a first right-hand orthogonal coordinate system having a first axis direction (Y - axis), the second axis direction (X - axis), and a third axis direction (Z- axis); a ground conductor (G3) which is spaced apart from the radiating conductor (G1) by a predetermined interval along the third axis direction (z - axis); and a first strip conductor (feed pattern F1) being positioned between the radiating conductor (G1) and the ground conductor (G3), and extending along the first axis direction (y-axis). 
Hara does not teach: wherein an end portion of the first strip conductor overlaps the first slit, when viewed along the third axis direction.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the strip conductor with an end portion overlapping the slit as taught by Olsson in the Hara antenna to form the claimed invention in order for the slot to be excited by the open end of the microstrip line ending just beneath the slot, therefore, exciting an antenna pattern in the direction perpendicular to the slot in a more efficient way. (See also Olsson Para. 45)

Regarding claim 2, Hara in figures 1-4 discloses an antenna wherein an end portion of the first strip conductor (F1) overlaps a neighborhood of a center of the first slit (SL1) when viewed along the third axis direction (Fig. 2).

Regarding claim 3, Hara in figure 6 discloses an antenna wherein, the radiating conductor (G1) includes a first region and a second region which are separated by a border line extending along the second axis direction (X-axis) at a center of the first axis direction (Y); and when viewed along the third axis direction (Z-axis), the first strip conductor (F1) overlaps the first region of the radiating conductor but does not overlap the second region.
In the same way, Olsson in figure 12 teaches an antenna wherein, the radiating conductor (113) includes a first region and a second region which are separated by a border line extending along the second axis direction at a center of the first axis direction; and when 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hara and Olsson to form the claimed invention in order to allow room for more slots to be present in the radiating conductor. 

Regarding claim 4, Hara in figures 9-10 discloses an antenna wherein the radiating conductor (G1) further includes a rectangular-shaped second slit (SL5/6 and/or SL7/8) extending along the first axis direction (Y axis).

Regarding claim 5, Hara in figures 9-10 discloses an antenna wherein, in the radiating conductor (G1), the second slit (SL5/SL7) is spaced apart from the first slit (SL1)

Regarding claims 6 and 7, Hara in view of Olsson (Figure 12) teaches an antenna wherein, in the radiating conductor (113), the second slit (113a’) crosses or connects to the first slit (113a); and 
wherein, in the radiating conductor (113), the first slit (113a) and the second slit (113a’) are positioned axisymmetric to each other with respect to a line which passes through an origin of the first right-hand orthogonal coordinate system and which makes an angle of 45[Symbol font/0xB0] with the first axis when viewed along the third axis direction.


Regarding claim 8, Hara in figures 9 and 10 discloses an antenna further comprising a second strip conductor (F2/C3) being positioned between the radiating conductor (G1) and the ground conductor (G3) and extending along the second axis direction (x-axis); and when viewed along the third axis direction, a portion of the second strip conductor (F2/C3) overlaps the second slit (SL5/SL7) but does not overlap the first slit (SL1).
Hara does not disclose end portions overlapping slits.
However, Olsson in figure 12 teaches an antenna wherein an end portion of the second strip conductor (114’) overlaps the second slit (113a’) but does not overlap the first slit (113a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the strip conductor with an end portion overlapping the slit as taught by Olsson in the Hara antenna to form the claimed invention in order for the slot to be excited by the open end of the microstrip line ending just beneath the slot, therefore, exciting an antenna pattern in the direction perpendicular to the slot in a more efficient way. (See also Olsson Para. 45)



Regarding claim 14, Hara in figures 1-4 discloses an antenna further comprising a dielectric (D) having a principal face perpendicular to the third axis direction, wherein at least the ground conductor (G2) and the first strip conductor (F1) are located within the dielectric (D).

Regarding claim 18, Hara and Olsson do not explicitly disclose wherein the radiating conductor has a shape obtained by truncating a pair of corners of a rectangle having four corners, the pair of corners being located along a diagonal direction.
However, shape modifications of antenna elements are general changes made to antennas and one of general skill in the art would have modified the radiating conductor as claimed in order to reduce the area occupied by the radiating element. In addition, Olsson teaches radiating conductors designed to accommodate to the shape of battery packages in an electronic device. Olsson teaches that battery packages can take other shapes, therefore, the radiating conductor will have to accommodate to the battery’s shape, thus making it a general skill in the art to make such modification.    

Regarding claim 19, Hara in figure 5 teaches A multiband array antenna comprising a plurality of antennas as recited in claim 1, wherein, the plurality of multiband antennas are 

Regarding claim 20, Hara in combination with Olsson teach a wireless communication module comprising the multiband array antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hara and Olsson to form the claimed invention to produce a communication device function in more than one antenna frequency with a wider bandwidth. (Olsson Para. 51) 

Regarding claim 21, Hara in view of Olsson (Figures 1-4) disclose a wireless communication apparatus comprising: a circuit board (110, see para. 31) including, based on a second right-hand orthogonal coordinate system having a first axis direction, a second axis direction, and a third axis direction: a first principal face and a second principal face perpendicular to the third axis direction (see Olsson figures 1-4); a first side face and a second side face perpendicular to the first axis direction; and a third side face and a fourth side face perpendicular to the second axis direction, the circuit board (110) including at least one of a transmission circuit and a reception circuit (See para. 31); and at least one wireless communication module of claim 20, wherein, the wireless communication module is positioned on any of the first side face, the second side face, the third side face, and the fourth side face. (See para. 31 and 40). Moreover, Hara in Figures 8-11 teaches the use of Circuit block regions 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hara and Olsson to form the claimed invention in order to make the communication device functional and to transmit and receive RF waves. (Olsson Para. 31)

 Regarding claim 22, Hara in view of Olsson (Figures 1-4) disclose a wireless communication apparatus comprising: a circuit board (110, see para. 31) including, based on a second right-hand orthogonal coordinate system having a first axis direction, a second axis direction, and a third axis direction: a first principal face and a second principal face perpendicular to the third axis direction (see Olsson figures 1-4); a first side face and a second side face perpendicular to the first axis direction; and a third side face and a fourth side face perpendicular to the second axis direction, the circuit board (110) including at least one of a transmission circuit and a reception circuit (See para. 31); and at least one wireless communication module of claim 20, wherein, the wireless communication module is positioned on any of a portion of the first principal face near the first side face; a portion of the first principal face near the third side face; a portion of the second principal face near the third side face; and a portion of the second principal face near the fourth side face. (See Olson para. 31 and 40). Moreover, Hara in Figures 8-11 teaches the use of Circuit block regions (CB) positioned in the bottom surface of board (D) in order to insert RF circuits to feed signals to the antenna module. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hara and Olsson to form the claimed invention in order to make the communication device functional and to transmit and receive RF waves. (Olsson Para. 31)

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hara and Olsson, as applied to claim 1 above, and further in view of Takashi et al JP2010103871 (as disclosed in Applicants IDS).

Regarding claims 10 and 11, Hara and Olsson do not disclose: further comprising at least one unpowered radiating conductor positioned adjacent to at least one of a pair of sides of the radiating conductor, the pair of sides being located in the first axis direction or in the second axis direction; and 

However, in the same field of endeavor, Takashi (see Referenced filed in IDS) in figure 8 teaches an antenna further comprising at least one unpowered radiating conductor (one of walls 50) positioned adjacent to at least one of a pair of sides of the radiating conductor (2), the pair of sides (50) being located in the first axis direction or in the second axis direction (see Fig. 8); and 
further comprising an unpowered radiating conductor (50) which surrounds the radiating conductor (2) and which is spaced apart the radiating conductor when viewed along the third axis direction (see Fig. 8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ at least one unpowered radiating conductor positioned adjacent to at least one of a pair of sides of the radiating conductor, as taught by Takashi in the Hara/Olsson antenna to form the claimed invention so that the radiation exiting the slot can be coupled and directed through the unpowered conductors to create a waveguide effect and an efficient way to direct resonating waves.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art of record does not teach or suggests an antenna “further comprising a dielectric having a principal face perpendicular to the third axis direction, wherein at least the ground conductor and the first strip conductor are located within the dielectric”;  as recited in dependent claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845